DETAILED ACTION
	This is the final office action for application 16/617,978, which is a national stage entry of PCT/CN2017/086553, filed 5/31/2017, after the request for continued examination filed 8/17/2021.
	In light of the claim amendments filed 3/17/2020, the rejections of record are withdrawn, and new grounds of rejection are presented.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities: Claim 11 recites “the first encapsulant film and the second encapsulant film” in lines 13-14. It is the Examiner’s position that this limitation should read “the front encapsulant film and the rear encapsulant film.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites “the additive” in line 2. There is insufficient antecedent basis for this limitation in the claim, because Claim 11 recites “optional additives.” Therefore, it is unclear which of the “optional additives” in Claim 11 “the additive” of Claim 26 refers. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 4-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 11 has been amended to recite that “the non-polar ethylene-based copolymer consists of ethylene and a C8 α-olefin.”
Therefore, Claim 2 does not further limit Claim 11.
Similarly, Claim 11 has been amended to recite narrower ranges of materials (A)-(D) than are recited in Claims 4-5. Therefore, Claims 4-5 do not further limit Claim 11.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 2, 4-9, 14, 20, 22-23, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kempe (U.S. Patent Application Publication 2010/0069538 A1), as evidenced by the “Dow Engage 8100” Specification Sheet and Worku, et al. (U.S. Patent Application Publication 2012/0088868 A1), and in view of Takaragi, et al. (U.S. Patent Application Publication 2013/0102734 A1) and Corfias-Zuccalli, et al. (U.S. Patent Application Publication 2011/0303263 A1).
In reference to Claims 11, 2, 4-5, 14, 22, 25 Kempe teaches an electronic device module (Fig. 5, paragraph [0034]), with details of the encapsulant described in Table 1, sample 100-1, paragraph [0021]).
The electronic device module of Fig. 5 comprises an electronic device (i.e. a photovoltaic cell 10) (paragraph [0034]).
This disclosure further teaches the limitations of Claim 14, wherein the electronic device is a photovoltaic cell.
The electronic device of Fig. 5 comprises a front encapsulant film, corresponding to the horizontal portion of encapsulant film 19 that is disposed on the top electrode 18 (paragraph [0034]).
The electronic device of Fig. 5 comprises a rear encapsulant film, corresponding to the horizontal portion of encapsulant film 19 that is disposed on the rear substrate 12 (paragraph [0034]).
Kempe teaches that each encapsulant film is composed of a crosslinked polymeric composition that is the reaction product of a composition (Table 1, sample 100-1) comprising 97.9 g of a copolymer of polyethylene and octene (i.e. Dow Engage 8100), 1.47 of an organic peroxide (i.e. oo-tertbutyl-o-2-ethylhexyl peroxycarbonate), 0.24 g of a silane coupling agent (i.e. γ-methacroyloxy propyl trimethoxysilane), and additives (i.e. 0.29 g 2-(2H-benzotriazol-2-yl)4,6-bis(1-ethyl-1-phenylethylphenol) and 0.10 g bis(2,2,6,6-tetramethyl-4-piperidinyl) sebacate).  
Evidentiary reference “Dow Engage 8100 Specification Sheet” teaches that the density of this copolymer is 0.870 g/cm3 (page 1).
Evidentiary reference Worku teaches that Dow Engage 8100 is a copolymer of ethylene and α-olefin (paragraph [0121]).
Therefore, the composition of Kempe teaches the limitations of Claim 11, wherein the composition comprises 97.75 wt% to 98.25 wt% (i.e. 97.9 wt%) of a polymeric component consisting of a non-polar ethylene-based polymer, wherein the non-polar ethylene-based copolymer consists of ethylene and a C8 α-olefin, wherein the ethylene-based copolymer has a density of 0.850-0.890 g/cc (i.e. 0.870 g/cc).
This disclosure teaches the limitations of Claim 4, wherein the composition comprises 95 wt% to 99 wt% (i.e. 97.9 wt%) of a polymeric component consisting of a non-polar ethylene-based polymer.
This disclosure teaches the limitations of Claim 2, wherein the non-polar ethylene-based polymer is an ethylene/α-olefin copolymer.
The composition of Kempe further teaches the limitations of Claim 11, wherein the composition comprises from 0.75-1.5 wt% of an organic peroxide (i.e. 1.47 wt% of oo-tertbutyl-o-2-ethylhexyl peroxycarbonate). 
This disclosure teaches the limitations of Claim 4, wherein the composition comprises from 0.1-5 wt% of an organic peroxide (i.e. 1.47 wt% of oo-tertbutyl-o-2-ethylhexyl peroxycarbonate). 
The composition of Kempe further teaches the limitations of Claim 11, wherein the composition comprises from 0.1-0.3 wt% of a silane coupling agent (i.e. 0.24 wt% γ-methacroyloxy propyl trimethoxysilane).
This disclosure teaches the limitations of Claim 4, wherein the composition comprises from 0.01-2 wt% of a silane coupling agent (i.e. 0.24 wt% γ-methacroyloxy propyl trimethoxysilane).
The composition of Kempe further teaches the limitations of Claim 11, wherein the composition comprises additives (i.e. 0.29 g 2-(2H-benzotriazol-2-yl)4,6-bis(1-ethyl-1-phenylethylphenol) and 0.10 g bis(2,2,6,6-tetramethyl-4-piperidinyl) sebacate).
Fig. 5 further teaches that the electronic device is sandwiched between the first (front) and second (rear) encapsulant films, as shown in the inset below.

    PNG
    media_image1.png
    584
    1143
    media_image1.png
    Greyscale

Kempe teaches that the module of his invention comprises a cover sheet in direct contact with the front encapsulant film, as shown in the inset of Fig. 5 above.
Kempe does not teach that the front or rear encapsulant films of his invention comprise the triallyl phosphate coupling agent required by Claim 11.
To solve the same problem of providing an ethylene-based encapsulant material for a solar cell device, Takaragi teaches that the compositions of his invention may suitably comprise a triallyl phosphate crosslinker (paragraph [0063]) at no more than 5 parts by weight, relative to 100 parts by weight of the copolymer (paragraph [0065]), in order to provide the benefit of imparting a desirable elasticity, hardness, and shape to the cured encapsulant material (paragraph [0061]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have included triallyl phosphate at no more than 5 parts by weight, relative to 100 parts by weight of the copolymer (paragraph [0065]), in the composition of Kempe, in order to achieve the benefit of imparting a desirable elasticity, hardness, and shape to the cured encapsulant material (paragraph [0061]).
Incorporating no more than 5 parts by weight of triallyl phosphate, relative to 100 parts by weight of the copolymer of the encapsulant material of Kempe, teaches the limitations of Claim 11, wherein the composition comprises (D) from 0.25-1.0 wt% of a co-agent, corresponding to the triallyl phosphate.
Incorporating no more than 5 parts by weight of triallyl phosphate, relative to 100 parts by weight of the copolymer of the encapsulant material of Kempe, teaches the limitations of Claim 4, wherein the composition comprises (D) from 0.01-1.5 wt% of a co-agent, corresponding to the triallyl phosphate.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I. In the instant case, the claimed range of “from 0.25-1.0 wt% of a co-agent” (per Claim 11), “from 0.01-1.5 wt% of a co-agent” (per Claim 4), or “from 0.2-1.0 wt% of a co-agent” (per Claim 5)  lies within the taught range of 0-5 wt% of the triallyl phosphate. 
It is the Examiner’s position that, because the encapsulant sheets of modified Kempe meet the structural limitations of Claims 4 and 11, there is reasonable basis to conclude that the film has the glass adhesion properties and the volume resistivity recited in Claims 11 and 4.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). 
Kempe does not teach that the module of his invention comprises the backsheet recited in Claim 11.
To solve the same problem of providing an encapsulated solar cell, in which the encapsulant is a copolymer of ethylene and an α-olefin, Corfias-Zuccalli teaches that multilayer films of PVDF and PET used in these modules provide the benefit of being impermeable to moisture, having good creep resistance, and good tear strength (paragraph [0025]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the device of modified Kempe with a backsheet of PVDF and PET, as taught by Corfias-Zuccalli, to achieve the benefits that Corfias-Zuccalli teaches are imparted by this type of backsheet.
Modifying the device of modified Kempe with a backsheet of PVDF and PET, as taught by Corfias-Zuccalli, teaches the limitations of Claim 11, wherein the module comprises a backsheet consisting of PET and a fluorine polymer.
Modifying the device of modified Kempe with a backsheet of PVDF and PET, as taught by Corfias-Zuccalli, teaches the limitations of Claim 25, wherein the backsheet is a multilayer film consisting of a fluorine polymer layer and a PET layer.
The inset of Fig. 5 above further teaches the limitations of Claim 22, wherein the front encapsulant film and the rear encapsulant film each directly contact the solar cell. The “solar cell” is interpreted to include layers 14/16/18 (paragraph [0034]).
In reference to Claim 20, Kempe teaches that the silane coupling agent is  γ-methacroyloxypropyltrimethoxysilane, Table 1, sample 100-1, paragraph [0021], which is a synonym for 3-(trimethoxysilyl)propylmethacrylate.
In reference to Claim 26, Kempe teaches that the encapsulant material of his invention comprises an additive, corresponding to the 0.10 g bis(2,2,6,6-tetramethyl-4-piperidinyl) sebacate (Table 1, sample 100-1, paragraph [0021]).
This additive is taught to be a UV light absorber (Kempe, paragraph [0016]).
Therefore, this disclosure teaches the limitations of Claim 26, wherein from 0.01-1.0 wt% of the additive is present, and the additive is a UV absorber.
In reference to Claim 23, the modification of modified Kempe as applied to Claim 11 above does not teach that the backsheet consists of glass.
To solve the same problem of providing an encapsulated solar cell, in which the encapsulant is a copolymer of ethylene and an α-olefin, Corfias-Zuccalli teaches that glass protective layers provide the benefits of having abrasion- and impact-resistant properties and protecting the photovoltaic cell from external moisture (paragraph [0118]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the back sheet from glass, based on the disclosure of Corfias-Zuccalli.
Forming the back sheet from glass, based on the disclosure of Corfias-Zuccalli, teaches the limitations of Claim 23.
In reference to Claims 6-9, modified Kempe as applied to Claim 5 does not teach that the co-agent comprises both triallyl phosphate and at least one other compound.
To solve the same problem of providing an ethylene-based encapsulant material for a solar cell device, Takaragi teaches that the compositions of his invention may suitably comprise a combination (paragraph [0064]) of a triallyl phosphate crosslinker (paragraph [0063]) and either triallyl isocyanurate or triallyl cyanurate at no more than 5 parts by weight, relative to 100 parts by weight of the copolymer (paragraph [0065]), in order to provide the benefit of imparting a desirable elasticity, hardness, and shape to the cured encapsulant material (paragraph [0061]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have included no more than 5 parts by weight, relative to 100 parts by weight of the copolymer (paragraph [0065]) of a combination of triallyl phosphate and either triallyl isocyanurate or triallyl cyanurate at in the composition of Kempe, in order to achieve the benefit of imparting a desirable elasticity, hardness, and shape to the cured encapsulant material (paragraph [0061]).
Incorporating no more than 5 parts by weight of a combination of triallyl phosphate and either triallyl cyanurate or triallyl isocyanurate, relative to 100 parts by weight of the copolymer of the encapsulant material of Kempe, teaches the limitations of Claim 6, wherein the co-agent comprises triallyl phosphate and at least one other compound.
Incorporating no more than 5 parts by weight of a combination of triallyl phosphate and either triallyl cyanurate or triallyl isocyanurate, relative to 100 parts by weight of the copolymer of the encapsulant material of Kempe, teaches the limitations of Claim 7, wherein the co-agent comprises from greater than 20 wt% to less than 100 wt% of triallyl phosphate based on the total weight of the co-agent.
Specifically, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the instant invention to have optimized the relative amounts of triallyl phosphate and either triallyl isocyanurate or triallyl cyanurate within the co-agent, in order to optimize the crosslinking properties of the co-agent. 
It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at the composition of co-agent recited in Claim 7, without undue experimentation.
Incorporating no more than 5 parts by weight of a combination of triallyl phosphate and either triallyl cyanurate or triallyl isocyanurate, relative to 100 parts by weight of the copolymer of the encapsulant material of Kempe, teaches the limitations of Claim 8, wherein the co-agent comprises a mixture of triallyl phosphate and at least one of triallyl cyanurate and triallyl isocyanurate.
Incorporating no more than 5 parts by weight of a combination of triallyl phosphate and either triallyl cyanurate or triallyl isocyanurate, relative to 100 parts by weight of the copolymer of the encapsulant material of Kempe, teaches the limitations of Claim 9, wherein the co-agent comprises from greater than 50 wt% to less than 100 wt% of triallyl phosphate based on the total weight of the co-agent.
Specifically, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the instant invention to have optimized the relative amounts of triallyl phosphate and either triallyl isocyanurate or triallyl cyanurate within the co-agent, in order to optimize the crosslinking properties of the co-agent. 
It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at the composition of co-agent recited in Claim 9, without undue experimentation.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable Kempe (U.S. Patent Application Publication 2010/0069538 A1), as evidenced by the “Dow Engage 8100” Specification Sheet and Worku, et al. (U.S. Patent Application Publication 2012/0088868 A1), and in view of Takaragi, et al. (U.S. Patent Application Publication 2013/0102734 A1) and Corfias-Zuccalli, et al. (U.S. Patent Application Publication 2011/0303263 A1), as applied to Claim 2, and further as evidenced by Markel, et al. (U.S. Patent 6,147,180).
In reference to Claim 3, Kempe teaches that the copolymer of his composition is a copolymer of polyethylene and α-octene (i.e. Dow Engage 8100), as described in the rejection of Claim 11 above.
Evidentiary reference Markel teaches that Dow Engage 8100 is a random copolymer of ethylene and octene (column 12, line 67, through column 13, line 1). 
Therefore, modified Kempe teaches that the non-polar ethylene-based polymer is an ethylene/ α-olefin random copolymer.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable Kempe (U.S. Patent Application Publication 2010/0069538 A1), as evidenced by the “Dow Engage 8100” Specification Sheet and Worku, et al. (U.S. Patent Application Publication 2012/0088868 A1), and in view of Takaragi, et al. (U.S. Patent Application Publication 2013/0102734 A1) and Corfias-Zuccalli, et al. (U.S. Patent Application Publication 2011/0303263 A1), as applied to Claim 22, and further in view of Nanjundiah, et al. (U.S. Patent Application Publication 2015/0013753 A1).
In reference to Claim 24, modified Kempe teaches that the backsheet of his invention is a multilayer film consisting of a fluorine polymer layer and a PET layer.
Therefore, modified Kempe does not teach that the backsheet is a metal layer.
To solve the same problem of providing a back sheet for an encapsulated solar cell, wherein the encapsulant comprises an ethylene-based polymer comprising α-olefin functionalities (paragraphs [0022]-[0030]), Nanjundiah teaches that back sheet materials suitable for use in such encapsulated solar cells include both metals and laminates of PET and a fluoropolymer (paragraph [0073]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the backsheet of the device of modified Kempe to be a metal, based on Nanjundiah’s disclosure that back sheet materials suitable for use in such encapsulated solar cells include both metals and laminates of PET and a fluoropolymer (paragraph [0073]).
Forming the backsheet of the device of modified Maruko from a metal teaches the limitations of Claim 24, wherein the backsheet consists of metal.

Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/             Primary Examiner, Art Unit 1721